Citation Nr: 1227844	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 due to treatment at the Department of Veterans Affairs (VA) Medical Center (VAMC) for left eye blindness on October 9, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1956 to September 1959 and November 1960 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness. 

In June 2009 and May 2010 the Board remanded the Veteran's claim for additional development. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to disability compensation under 38 U.S.C.A. § 1151 due to surgery at the VAMC for his left eye in October 2001.  The Veteran claims that the surgery resulted in scarring and blindness in his left eye. 

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151.  The Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the surgery upon which the claim for benefits is based with the physical condition after the surgery.  38 C.F.R. § 3.361(b).

In its May 2010 remand, the Board discussed why an August 2009 VA examination was inadequate, and why a new examination was necessary.  The Board instructed that a VA examiner was to: 1) determine the nature and extent of any "additional disability," including decreased visual acuity, attributable to the procedures performed at the VA facility in October 2001, and 2) whether any additional disability identified as a result of the October 2001 VA treatment resulted from any type of carelessness, negligence, or fault on the part of VA in the performance of the left eye surgery.  The examiner was also to specifically discuss a private May 2002 intercurrent left eye procedure and a February 2010 private medical opinion.   

A VA examination was conducted in May 2011.  The examiner reported that the Veteran had a spontaneous retinal detachment of the left eye in 2001 and an unsuccessful attempt was made to repair it.  Thereafter, he had silicone oil removed from his left eye.  The examiner noted that the question as to whether or not the operations were properly performed or whether there were errors was certainly something that she cannot make any comment on without resorting to speculation.  She also noted that if further information was desired, interviews might be conducted with the operating surgeons.  

The examination is obviously inadequate because the examiner did not provide the medical opinions requested by the Board; did not provide any rationale as to why she could not provide these opinions without resorting to speculation; and did not discuss the evidence of record as directed by the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 26 (1998).  Thus further remand is necessary so that the Veteran can be provided with a new VA medical examination and opinion.  See Stegall, supra; Barr, supra.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional, other than the one who conducted the May 2011 VA examination, to determine the nature and extent of any "additional disability," (compare the Veteran's detached retina condition immediately prior to surgery with his condition after the surgery) including decreased visual acuity, attributable to the procedures performed at the VA facility in October 2001, including the use of silicone oil.  All necessary studies and/or tests for an accurate assessment should be conducted.  

If additional disability is identified, the examiner is to provide an opinion as to whether it at least as likely as not resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA in the performance of the October 2001 VA left eye surgery, or that the cause of any additional left eye disability was an event which was not reasonably foreseeable. 

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner is to specifically discuss the private May 2002 intercurrent left eye procedure report noting the removal of the retained silicon oil and the February 2010 private medical opinion noting that silicon oil is not routinely used to repair uncomplicated retinal detachments.  A rationale for all medical opinions must be provided. 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


